Citation Nr: 1731624	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective June 15, 2005.  Subsequently, in an August 2008 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective June 15, 2005.  In a June 2013, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective January 11, 2011. 

In a January 2015 decision, the Board granted an initial 70 percent rating decision prior to January 11, 2011 and denied a rating in excess of 70 percent as of January 11, 2011 for service-connected PTSD.  The Board found that entitlement to a TDIU had been raised by the record, was part and parcel of the initial increased rating claim for the Veteran's PTSD, and was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board remanded the issue of entitlement to a TDIU for further development. 

In March 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In a May 2017 correspondence, the Veteran and his representative were advised that the VLJ who presided at the March 2014 hearing was no longer employed by the Board and that the appellant had the right to a new Board hearing.  The letter advised that if a response was not received within 30 days it would be assumed the appellant did not want another hearing.  No response was received.  As such, the case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a TDIU due to his sole service-connected disability, PTSD, which is currently evaluated at 70 percent effective June 15, 2005.  Although the Board sincerely regrets the additional delay, the Board finds that additional development is required to ensure that there is a complete record upon which to decide the claim.

The Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or otherwise provided information as to the nature of his work history during the appeal period.  Consistent with the January 2015 Board remand, the RO provided the Veteran a duty-to-assist notice letter and asked the Veteran to complete a VA Form 21-8940 in March 2015.  The Veteran did not respond to this request.  As such, the record is unclear as to the nature of the Veteran's work during the appeal period and as to the dates he worked.  Specifically, at his March 2014 hearing the Veteran testified working four days a week.   In an April 2017 correspondence, the Veteran reported that he is only able to work part time due to his service-connected PTSD.  It is unclear from review of the claims file whether the Veteran was engaged in more than marginal employment.  Additionally, in a July 2017 correspondence, the Veteran stated that he is not working due to his service-connected PTSD and flashbacks.  Given the apparent changes in the Veteran's employment status since March 2015 and the unclear nature of the record, the Board finds that the Veteran should be given another opportunity to complete a VA Form 21-8940 or otherwise provide a detailed explanation of his work history during the appeal period, to include his employers, the nature of the work performed, the dates of employment, and his reasons for leaving the past employment.

Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not complete a VA Form 21-8940, VA may lack the information necessary to favorably adjudicate his TDIU claim. 

Additionally, while the Veteran last underwent a VA examination in February 2014 to address the severity of his PTSD disability, it does not yield any opinion as to whether his unemployability is attributable to his service-connected PTSD disability (the Veteran's only service-connected disability).  Therefore, the Board must remand for a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a letter explaining the factors pertinent to establishing entitlement to a TDIU.  The letter must be enclosed with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The letter should inform the Veteran that it is vital to his appeal for entitlement to a TDIU that he provide the information requested on the VA Form 21-8940, to include, but not limited to, a detailed explanation of his employers, the nature of the work performed, the dates of employment, and his reasons for leaving his employment during the appeal period.

Notify him that a failure to return the VA Form 21-8940 may result in the denial of his claim.  

2.  After the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to the claim for a TDIU, schedule the Veteran for a VA examination by an examiner with the appropriate expertise.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information:

The examiner should comment on the effects of the Veteran's service-connected PTSD disability on his ability to secure and follow a gainful occupation.  In doing so, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to his service-connected PTSD disability.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities). 
 
The examiner should set forth the complete rationale for all conclusions reached.

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




